      Case 3:19-cv-00004-CWR-MTP Document 15 Filed 07/07/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 ANDY E. STIDHAM                                                                    PLAINTIFF

 V.                                                         CAUSE NO. 3:19-CV-4-CWR-MTP

 COMMISSIONER OF SOCIAL                                                           DEFENDANT
 SECURITY ADMINISTRATION


               ORDER ADOPTING REPORT AND RECOMMENDATION

       This matter is before the Court pursuant to the Report and Recommendation of the United

States Magistrate Judge, which was entered on June 18, 2020. Docket No. 14. The Report and

Recommendation notified the parties that failure to file written objections to the findings and

recommendations contained therein within 14 days after service would bar further appeal in

accordance with Local Rule 72. Id.; see 28 U.S.C. § 636.

       This Court, finding that there has been no submission of written objections by any party,

hereby adopts said Report and Recommendation as the Order of this Court. Accordingly, the

determination of the Social Security Administration is affirmed and this case is dismissed with

prejudice. A separate Final Judgment will issue this day.

       SO ORDERED, this the 7th day of July, 2020.

                                             s/ Carlton W. Reeves
                                             UNITED STATES DISTRICT JUDGE
